Citation Nr: 1749599	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee instability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee lateral horn tear of the medial meniscus with strain.

3.  Entitlement to an initial, compensable rating for service-connected eosinophilic esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to June 2011. 

This appeal to the Board of Veterans' Appeals (Board) arose from an July 2011 rating decision in which the RO granted service connection for right knee instability, assigning a  an initial 10 percent rating; granted service connection for  right knee lateral horn tear medial meniscus with strain, assigning an initial  10 percent rating; and granted service connection for4 eosinophilic esophagitis, assigning an initial  noncompensable , 0 percent)  rating; each award was made  effective June 20, 2011.  In November 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013. 

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

While the Veteran previously had a paper claims file, this appeal has been processed utilizing the paperless, electronic, Veterans Benefits Management System and Legacy Content Manager claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND
The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is warranted.
 
During the November 2016 Board hearing, the Veteran testified that he knee and esophageal disabilities have worsened since his last VA examinations in May 2011.  See Hearing Transcript, pp. 7 - 9. Given the length of time since those examinations-and, the fact that those examinations were conducted in connection with service connection claims-the Veteran's assertions of worsening appear  plausible.  

Given the possible worsening of each disability under consideration, the Board finds that he should be afforded new VA knee and gastrointestinal examinations to obtain information as to the current severity of  the disabilities under consideration.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that since the Veteran was last afforded VA knee examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The need for such findings in connection with the claim for right knee lateral horn tear of the medial meniscus with strain (evaluated on the basis of limitation of motion) provides an additional basis for knee examination..

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claim(s) for (a) higher initial rating(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal-particularly, as regards to any  private (non-VA) treatment, to include treatment records from Harvard Vanguard in Medford, Massachusetts-explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of  each claim should include consideration of  whether staged rating of the disability-assignment of different ratings for distinct periods of time based on the facts found-is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include from Harvard Vanguard in Medford, Massachusetts. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired,  arrange for the Veteran to undergo VA knee examination  by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Range of motion testing of the right knee should be conducted in weight-bearing and nonweight-bearing and on active and passive motion.  If possible, range of motion testing of the left knee should also be accomplished (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why..

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

The examiner should also indicate whether the Veteran has any ankylosis of the right knee; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Further, considering examination findings/testing results, as well as rhe Veteran's documented history and assertions, the examiner should also indicate whether the right knee demonstrates "slight," "moderate," or "severe" recurrent subluxation or lateral instability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate medical professional, for evaluation of  his service-connected eosinophilic esophagitis.

The contents of the entire electronic claims file (in VBMS and Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify and comment upon the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected eosinophilic esophagitis, to include any esophageal stricture, epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner should also indicate the extent to which any symptoms associated with eosinophilic esophagitis cause impairment of the Veteran's health (e.g., considerable or severe impairment of health).  The Veteran's lay assertions in this regard should be recorded and considered.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and Legacy Content Manager file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating is appropriate). 

7.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

